                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 GOODALL OIL COMPANY and
 MICHAEL RYAN,

                              Plaintiff,
                                                                 OPINION and ORDER
        v.
                                                                      19-cv-428-jdp
 PILOT CORPORATION and PILOT TRAVEL
 CENTERS LLC d/b/a PILOT FLYING J,

                              Defendants.


       Plaintiff Goodall Oil Company alleges that from 1989 to 2019, it had an agreement

with defendant Pilot Corporation to haul fuel to one of Pilot’s gas stations. According to the

complaint, the relationship began to suffer when employees of defendant Pilot Travel Centers

(PTC), which is owned in part by Pilot, began spreading false rumors that plaintiff Michael

Ryan (Goodall’s president) was going to retire and that PTC would take over hauling the gas.

In May 2019, Pilot terminated its hauling agreement with Goodall and gave Goodall’s hauling

rights to PTC.

       Plaintiffs assert five claims in their complaint, all based on state law: (1) breach of

contract (against Pilot); (2) breach of the implied duty of good faith and fair dealing (against

Pilot); (3) intentional interference with contractual relations (against PTC); (4) intentional

interference with prospective contractual relations (against PTC); and (5) defamation (against

PTC). For the breach of contract claim, plaintiffs request specific performance of the hauling

agreement and monetary damages. Plaintiffs also request punitive and compensatory damages

on the defamation and intentional interference claims. The court has jurisdiction over the case

because plaintiffs allege that they are citizens of Wisconsin and Virginia and that defendants
are citizens of Tennessee and Delaware and because it is reasonable to infer that more than

$75,000 is in controversy. See 28 U.S.C. § 1332 (federal court may exercise jurisdiction when

there is diversity of citizenship between the plaintiffs and defendants and the amount in

controversy is more than $75,000).

       Defendants move to dismiss some of plaintiffs’ claims and requests for relief under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be

granted. Dkt. 10. Specifically, defendants move to dismiss: (1) the breach of the implied duty

of good faith and fair dealing claim; (2) the intentional interference with prospective

contractual relations claim; (3) the request for specific performance for the breach of contract

claim; and (4) the request for punitive damages for the defamation and intentional interference

claims. Defendants do not challenge the breach of contract claim, the intentional interference

with contractual relations claim, the defamation claim, or plaintiffs’ request for compensatory

damages.

       The court will deny defendants’ motion. Plaintiffs are entitled to proceed on theories

of both breach of contract and breach of the duty of good faith and fair dealing at the same

time. And Goodall has plausibly alleged that defendants intentionally interfered with two

prospective contracts. It would be premature at the pleading stage to bar plaintiffs from seeking

the remedies of specific performance and punitive damages. Plaintiffs haven’t pleaded facts

that would preclude either type of relief.




                                               2
                                  ALLEGATIONS OF FACT

       The court draws the following factual allegations from plaintiffs’ amended complaint,

Dkt. 8, and the court accepts these factual allegations as true when deciding defendants’

motion to dismiss. See Zahn v. N. Am. Power & Gas, LLC, 815 F.3d 1082, 1086 (7th Cir. 2016).

       In 1989, Goodall sold its rights to a gasoline service station to Pilot. As part of Pilot’s

consideration, Pilot gave Goodall the right to haul fuel to the gas station. This 1989 agreement

between Goodall and Pilot did not specify when Goodall’s hauling rights terminated.

       Michael Ryan became president of Goodall in 2013. Shortly after, Ryan heard rumors

from Goodall truck drivers that PTC’s managers told PTC truck drivers that PTC was going to

take over hauling fuel to the service station. These rumors persisted through 2018.

       In 2019, new rumors began circulating from PTC that Michael Ryan had cancer and

was going to end Goodall’s business. Because of these rumors, Goodall contacted PTC to

determine whether Pilot had interest in purchasing Goodall’s hauling rights. When Goodall

never received an offer from Pilot, Goodall began negotiating with Petro Tech Hauling and

Manito Transit for the sale of the hauling rights. Both of these two businesses served as backup

carriers for Goodall. Goodall notified PTC of the ongoing negotiations with other fuel

transporters and again requested that Pilot make an offer for the hauling rights.

       Three days after Goodall notified PTC of the ongoing negotiations, Manito Transit

contacted Goodall to end the negotiations because the sale was “too complicated.” Later that

same day, PTC informed Goodall that there was a 2004 carrier hauling agreement, and PTC

said that it would exercise its right to terminate Goodall’s hauling rights under that agreement.

Roughly one week later, Petro Tech Hauling notified Goodall that it would not make an offer




                                               3
for the hauling rights because of the anticipated difficulty of the transaction, based on the

rumors involving PTC.

       In May 2019, PTC took over hauling fuel to the gas station. Hauling fuel to the station

was Goodall’s only business, so Goodall ceased operations.



                                           ANALYSIS

       Defendants move to dismiss some of Goodall’s claims for failure to state a claim.

(Because the parties do not distinguish between the two plaintiffs, the court will refer to

plaintiffs collectively as “Goodall” except where noted.) The question under Federal Rule of

Civil Procedure 12(b)(6) is “simply whether the complaint includes factual allegations that

state a plausible claim for relief.” BBL, Inc. v. City of Angola, 809 F.3d 317, 325 (7th Cir. 2015).

Plaintiffs must give defendants “fair notice of what the . . . claim is and the grounds upon which

it rests” and include “enough details about the subject-matter of the case to present a story that

holds together." Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010).

A. Implied duty of good faith and fair dealing

       Wisconsin law recognizes that every contract contains an implied duty of good faith

and fair dealing. Home Valu, Inc. v. Pep Boys-Manny, Moe & Jack of Del., Inc., 213 F.3d 960, 965

(7th Cir. 2000). This duty is meant to “give the parties what they would have stipulated for”

had the parties foreseen all future problems of performance. Id. Pilot seeks dismissal of this

claim on two grounds: (1) the implied duty is not a separate, independent cause of action from

a breach of contract claim; and (2) Goodall’s allegations do not support a claim for breach of

the implied duty.




                                                 4
       Pilot is correct that a breach of the duty of good faith is not a separate claim from breach

of contract. Rather, it’s simply a legal theory related to a breach of contract. See Home Valu,

213 F.3d at 966; Tilstra v. Bou-Matic, LLC, 1 F. Supp. 3d 900, 910 (W.D. Wis. 2014). A

plaintiff need not plead legal theories in its complaint, Tilstra, 1 F. Supp. 3d at 910, but that

doesn’t mean that Pilot is entitled to “dismiss” the theory from the complaint.

       Pilot says that Goodall’s allegations are inconsistent with a breach of the duty of good

faith because Goodall’s theory is that Pilot breached the express terms of the 1989 contract.

But Federal Rule of Civil Procedure 8(d)(2) and (3) allow a plaintiff to plead claims in the

alternative, even if the claims are inconsistent. See Blanchard & Assocs. v. Lupin Pharm., Inc., 900

F.3d 917, 921 (7th Cir. 2018); Diamond Ctr., Inc. v. Leslie’s Jewelry Mfg. Corp., 562 F. Supp. 2d

1009, 1017 (W.D. Wis. 2008). It would be premature to bar Goodall from contending that

there was a breach of the duty of good faith. Of course, if Goodall proves a breach of an express

term of the contract, Goodall cannot recover under the duty of good faith for the same breach.

See Home Valu, 213 F.3d at 966.

B. Tortious interference with prospective contractual relations

       To state a claim for tortious interference with a prospective contract under Wisconsin

law, a plaintiff must allege that: “(1) an actual or prospective contract existed between the

plaintiff and a third party; (2) the defendant interfered with that contract or prospective

contract; (3) the interference was intentional; (4) the interference caused the plaintiff to sustain

damages; and (5) the defendant was not justified or privileged to interfere.” Shank v. William

R. Hague, Inc., 192 F.3d 675, 681 (7th Cir. 1999) (citing Duct-O-Wire Co. v. U.S. Crane, Inc.,

31 F.3d 506, 509 (7th Cir.1994)). To satisfy the first element, plaintiffs must demonstrate

that a prospective contract is “sufficiently certain, concrete and definite.” See Love v. Med. Coll.


                                                 5
of Wis., 371 F. Supp. 3d 489, 497 (E.D. Wis. 2016) (quoting Shank, 192 F.3d at 689). Although

plaintiffs must produce sufficient evidence of a prospective contract at summary judgment or

trial, plaintiffs “must only plausibly allege a prospective contract at the motion to dismiss

phase.” Stucchi USA, Inc. v. Hyquip, Inc., No. 09-CV-732, 2010 U.S. Dist. LEXIS 76926, at *17

(E.D. Wis. July 28, 2010).

          In this case, Goodall alleges that Manito Transit and Petro Tech Hauling served as

backup carriers for Goodall’s hauling, that Goodall actively negotiated with Manito Transit

and Petro Tech Hauling for the sale of hauling rights, that Goodall notified PTC of the

negotiations, and that Manito Transit and Petro Tech Hauling ended negotiations because of

PTC’s actions and rumors. These allegations provide PTC with notice of the prospective

contract (sale of hauling rights), of the third parties (Manito Transit and Petro Tech Hauling),

and the interference (direct contact and rumors). Goodall has provided enough details about

the prospective contracts to present a story that holds together and provide fair notice to PTC

of the claim and the grounds upon which it rests. So, Goodall plausibly alleged a prospective

contractual relationship with Manito Transit and Petro Tech Hauling. See Swanson, 614 F.3d

at 404.

          PTC contends that a party cannot plead a prospective contractual relationship unless

the plaintiff received an offer from the third party, but PTC cites no authority for that view.

There are multiple cases in which courts have allowed claims for tortious interference with a

prospective contract to proceed even when there was no offer on the table. See, e.g., Love, 371

F. Supp. 3d at 497 (parties were “communicat[ing] extensively . . . about prospective

employment”); Quad/Graphics, Inc. v. One2One Commc’ns LLC, No. 09-cv-99-jps, 2012 WL

2370681, at *8 (E.D. Wis. June 21, 2012) (third parties gave plaintiff “requests for proposals”);


                                               6
I.E.A., Inc. v. Niagara Cooler, Inc., 2009 WI App 158, ¶ 31, 321 Wis. 2d 748, 776 N.W.2d 100

(nonprecedential) (the parties were “in negotiations”). Goodall has provided enough details to

plausibly allege prospective contractual relations with Manito Transit and Petro Tech Hauling.

C. Relief sought

       1. Specific performance

       Pilot contends that the court should dismiss Goodall’s request for specific performance

of the contract because Goodall did not allege facts that suggest that Goodall suffered an

irreparable injury for which monetary damages are inadequate. But it is questionable whether

a complaint must include facts that support a request for relief. Rule 8(a)(3) requires that a

claim contain “a demand for the relief sought,” but Rule 54(c) says that a court “should grant

the relief to which each party is entitled, even if the party has not demanded that relief in its

pleadings.” The court of appeals has held that Rule 8(a)(3) must be read in conjunction with

Rule 54(c), e.g., Bontkowski v. Smith, 305 F.3d 757, 762 (7th Cir. 2002); Old Republic Ins. Co. v.

Emp'rs Reinsurance Corp., 144 F.3d 1077, 1081 (7th Cir. 1998), which undermines Pilot’s

contention that a court may review a request for relief at the pleading stage to determine

whether it is sufficiently plausible. Pilot doesn’t cite any cases in which a court “dismissed” a

request for specific performance at the pleading stage.

       Pilot also contends that Goodall’s allegations conclusively show that Goodall has

adequate legal remedies. Specifically, Pilot says that Goodall’s negotiations to sell the hauling

rights suggest a market value for the hauling rights, and that Goodall stated that the “hauling

rights have economic value.” So, the argument goes, Goodall should be able to quantify its loss

based on its long history of hauling. But just because Goodall suffered some quantifiable

economic injury, it doesn’t follow that money damages are adequate. Goodall alleges that it


                                                7
went out of business as a result of the alleged breach of contract. The loss of its future profits

for an indefinite period may well be impossible to quantify. So Goodall may be able to

eventually prove that monetary damages are inadequate.

         2. Punitive damages

         PTC contends that the court should dismiss plaintiffs’ request for punitive damages

under the tortious interference claims and the defamation claim because plaintiffs failed to

allege facts that satisfy the “complicity rule” for punitive damages. The complicity rule provides

that:

               Punitive damages can properly be awarded against a master or
               other principal because of an act by an agent if, but only if, (a)
               the principal or a managerial agent authorized the doing and the
               manner of the act, or (b) the agent was unfit and the principal or
               a managerial agent was reckless in employing or retaining him, or
               (c) the agent was employed in a managerial capacity and was
               acting in the scope of employment, or (d) the principal or a
               managerial agent of the principal ratified or approved the act.

Kolbe & Kolbe Millwork, Co. v. Manson Ins. Agency, Inc., 983 F. Supp. 2d 1035, 1050 (W.D. Wis.

2013) (citing Restatement (Second) of Torts § 909). PTC contends that plaintiffs did not plead

any facts that suggest that defendants’ managers ordered, authorized, or ratified the alleged

rumors spread by PTCs’ employees. Because those rumors are the basis of Goodall’s tort claims,

PTC seeks dismissal of Goodall’s request for punitive damages.

         As with the question of pleading specific performance, this circuit has not decided

whether a party must plead punitive damages in the complaint. “Rule 54(c) contemplates an

award of punitive damages if the party deserves such relief— whether or not a claim for punitive

damages appears in the complaint.” Soltys v. Costello, 520 F.3d 737, 742 (7th Cir. 2008). This

suggests that it would be premature to dismiss a request for punitive damages at the pleading

stage.

                                                8
       But even if Rule 8 applies to requests for punitive damages, Goodall’s allegations are

sufficient. Plaintiffs allege that PTC’s employees spread various rumors, including rumors that

Goodall was going out of business and that Michael Ryan had cancer. Plaintiffs also allege that

PTC’s managers spread these rumors to PTC employees. Both sides assume that a manager

qualifies as a “managerial agent” within the meaning of Restatement § 909, so the court will

make the same assumption.

       Pilot says that Goodall’s allegations aren’t plausible because Goodall didn’t identify

specific managers or provide details about how the rumors started. But “Rule 8 does not

demand that a plaintiff prove his case at the outset of the litigation, nor does it demand that a

plaintiff come to court ready to plead facts . . . that he has no way of knowing prior to

discovery.” Alexander v. United States, 721 F.3d 418, 424 (7th Cir. 2013). Without discovery,

it is impossible for Goodall to determine these details. Again, plaintiffs have alleged enough

detail to present a plausible story that PTC managers authorized, ratified, or approved of their

employees’ conduct.

       PTC relies on Kolbe & Kolbe Millwork, Co. v. Manson Ins. Agency, Inc., 983 F. Supp. 2d

1035 (W.D. Wis. 2013), to support a contrary conclusion, but that case isn’t instructive. The

allegations at issue in Kolbe showed that the party that allegedly committed the tortious

conduct did so outside the scope of its agency relationship with the defendant. Kolbe, 983 F.

Supp. 2d at 1050. In other words, the complaint conclusively showed that the plaintiff couldn’t

meet the standard for punitive damages. Because the facts alleged in this case could support a

request for punitive damages, the court will not dismiss the request.




                                               9
                                ORDER

IT IS ORDERED that defendants’ motion to dismiss, Dkt. 10, is DENIED.

Entered October 16, 2019.

                                BY THE COURT:

                                /s/
                                ________________________________________
                                JAMES D. PETERSON
                                District Judge




                                   10
